                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 EDDIE MICHAEL NORMAN,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-102

        v.

 STATESBORO POLICE DEPARTMENT;
 BULLOCH COUNTY SHERIFF
 DEPARTMENT; and UNNAMED
 STATESBORO POLICE DEPARTMENT
 OFFICER,

                Defendants.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 6). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s claims against the Statesboro Police

Department and the Bulloch County Sheriff’s Department and DENIES Plaintiff leave to appeal

in forma pauperis as to these dismissed claims. Plaintiff’s excessive force claim against Defendant

Unnamed Statesboro Police Department Officer remains pending.

       SO ORDERED, this 13th day of February, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
